                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF ILLINOIS



IN RE: DEPAKOTE


                                                  Case No. 18-cv-1229-DRH

                                                  [Master File 18-cv-1222-DRH]

This Order Relates to:
Glenda Jones v. Abbott Laboratories, Inc.
3:18-cv-01229-DRH




                                      ORDER


      On June 19, 2018, Dennis Sheehan was appointed by this Court as

Guardian ad Litem to represent the interests of any plaintiff who is incompetent,

under the age of majority, or otherwise requires review by, or the services of, a

guardian ad litem. Kylie Berry is a plaintiff in this case and is under the age of

majority. Mr. Sheehan has advised this Court that though he has made repeated

efforts to contact Kylie Berry’s guardian(s) he has not been successful in

contacting her guardian(s). It is therefore,


      ORDERED that the Kylie Berry’s guardian(s) shall contact Mr. Sheehan on

or before October 26, 2018.




1
      IT IS FURTHER ORDERED that should Kylie Berry’s guardian(s) not

contact Mr. Sheehan on or before October 26, 2018, then and in that case they

shall appear before this Court at 10:00 am on November 2, 2018.


      IT IS SO ORDERED.

                                                     Judge Herndon
                                                     2018.10.18
                                                     11:27:51 -05'00'
                                                United States District Judge




2
